  8:20-cv-00302-RGK-CRZ Doc # 31 Filed: 08/11/21 Page 1 of 2 - Page ID # 142




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RUDY STANKO, individually and on                            8:20CV302
behalf of similarly situated prisoners,

                     Plaintiff,                         MEMORANDUM
                                                         AND ORDER
       vs.

JEFF BREWER, individually,

                     Defendant.


       This matter is before the court on remand from the United States Court of
Appeals for the Eighth Circuit, to determine whether Plaintiff’s amended complaint
(Filing 1-4)1 states a First Amendment claim upon which relief can be granted, or
whether the amended complaint should be dismissed. See Fed. R. Civ. P. 12(b)(6).
Because the parties did not address a possible First Amendment claim in the briefs
they filed with reference to Defendant’s motion to dismiss (Filing 4), the court will
give them an opportunity to do so now.

      Accordingly,

      IT IS ORDERED:

      1. Defendant shall have 21 days from today’s date to file a supplemental brief
         in support of his motion to dismiss;

      1
       This is the amended complaint that was filed in the District Court of Sheridan
County, Nebraska, in Case No. CI 20-31, on or about June 29, 2020, and that is
attached as Exhibit D to Defendant’s notice of removal (Filing 1). It should not be
confused with the (second) amended complaint that was filed in federal district court
on or about September 4, 2020 (Filing 14). The (second) amended complaint was
ordered stricken on October 8, 2020 (see Filing 21), and that ruling was affirmed by
the Court of Appeals.
8:20-cv-00302-RGK-CRZ Doc # 31 Filed: 08/11/21 Page 2 of 2 - Page ID # 143




   2. Plaintiff shall have 21 days after service of Defendant’s brief to file a
      supplemental brief in opposition to Defendant’s motion to dismiss; and

   3. Defendant shall have 7 days after service of Plaintiff’s response to file a
      supplemental reply brief, after which time the matter will be taken under
      submission by the court.

   Dated this 11th day of August 2021.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge




                                      2
